DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Harmon on 7/26/2022.
Claim 1: A method of applying a surgical fastener, the method comprising:
inserting a support into a channel of the surgical fastener, wherein the channel is formed in and extending along at least a portion of a length of a coil winding of the surgical fastener, wherein the coil winding is attached to and extends distally from a head of the surgical fastener, and wherein the coil winding is formed separately from the head; and 
deploying the surgical fastener while the support is at least partially located in the channel to support the surgical fastener and resist deformation of the surgical fastener during deployment.

Claim 4 line 1, the limitation “the fastener” has been changed to “the surgical fastener”. 

Claim 12: A method of applying a surgical fastener, comprising:
inserting a support of a surgical fastener deployment system into a channel of the surgical fastener, wherein the channel is formed in and extending along at least a portion of a length of a coil winding of the surgical fastener, wherein the support is inserted through an opening formed in a head of the surgical fastener, wherein the coil winding is attached to and extends distally from the head, and wherein the coil winding is formed separately from the head;
deploying the surgical fastener with the surgical fastener deployment system while the support is at least partially located in the channel to support the surgical fastener and resist deformation of the surgical fastener during deployment.

Claim 14 line 1, the limitation “the fastener” has been changed to “the surgical fastener”. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the coil winding is attached to and extends distally from a head of the surgical fastener, and wherein the coil winding is formed separately from the head (claims 1 and 12). 
The prior art of record of Jimenez (US Pub No. 2013/0338706) and Yoon (US Patent No. 5,810,851) both discloses everything in claims 1 and 12 (see Non-Final Rejection mailed out on 3/28/2022) including a surgical fastener that includes a coil winding and a head and wherein the coil winding is attached to and extends distally from the head but fails to disclose the coil winding being formed separately from the head (claims 1 and 12). It is clear in the annotated drawings on the Non-Final Rejection mailed out on 3/28/2022 that the coil winding for both Jimenez and Yoon is not formed separately from the head.
The limitations as stated above in claims 1 and 12 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771